     Case 1:21-cr-00031-H-BU Document 40 Filed 08/13/21             Page 1 of 1 PageID 71



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                  ABILENE DTVISION

    LTNITED STATES OF AMERICA,
      Plaintiff,

                                                            NO. 1:21-CR-O31-02-H
LYNDSAY JEANNE WILSON,
      Defendant.


               ORDER ACCEPTING REPORT AND RECOMMENDATION
                  OF TIIE IJNTTED STATES MAGISTRATE JUDGE
                         CONCERNING PLEA OF GI]ILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the consent of the Defendant, and the Report and Recommendation

conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 2s   u.s.c.
$   636(b)(l), the undersigned District Judge is ofthe opinion that the Report and

Recommendation of the Magistrate Judge conceming the plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court,s scheduling order.

         SO ORDERED

         Dated,   Augstl.S ,2021


                                            JAMES         LEYHENDRIX
                                            UNITED       ATES DISTRICT JUDGE
